Exhibit 5 LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 400 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S EMAIL (202) 274-2000 July 28, 2010 Board of Directors Jacksonville Bancorp, Inc. 1211 West Morton Avenue Jacksonville, Illinois 62650 Re: Jacksonville Bancorp, Inc. Registration Statement on Form S-8 Ladies and Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the registration of common stock, par value $0.01 per share (the “Common Stock”), of Jacksonville Bancorp, Inc. (the “Company”) to be issued pursuant to the Jacksonville Savings Bank 2001 Stock Option Plan and the Jacksonville Savings Bank 1996 Stock Option Plan (the “Stock Option Plans”) and participation interests in the Common Stock of the Company offered or sold to the Jacksonville Savings Bank401(k) Sharing Plan and Trust (“401(k) Plan”). In rendering the opinion expressed herein, we have reviewed the Charter of the Company, the Stock Option Plans, the 401(k) Plan, the Company’s Registration Statement on Form S-8 (the “Form S-8”), as well as applicable statutes and regulations governing the Company.We have assumed the authenticity, accuracy and completeness of all documents in connection with the opinion expressed herein.We have also assumed the legal capacity and genuineness of the signatures of persons signing all documents in connection with which the opinions expressed herein are rendered. Based on the foregoing, we are of the following opinion: Following the effectiveness of the Form S-8, the Common Stock of the Company and the part, when issued in accordance with the terms and conditions of the Stock Option Plans and the participation interests offered or sold to the 401(k) Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and should not be used for any other purpose or relied upon by any other person without the prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman Pomerenk & Schick Luse Gorman Pomerenk & Schick, A Professional Corporation
